Exhibit 10.2

 

 

Sage Therapeutics, Inc.

Amended and Restated Non-Employee Director Compensation Policy

The purpose of this Amended and Restated Non-Employee Director Compensation
Policy (this “Policy”) of Sage Therapeutics, Inc., a Delaware corporation (the
“Company”), is to provide a total compensation package that enables the Company
to attract and retain, on a long-term basis, high-caliber directors who are not
employees or officers of the Company.  In furtherance of this purpose, all
non-employee directors shall be paid compensation for services provided to the
Company as set forth below:

Cash Retainers

The cash retainers to be paid to non-employee directors for their participation
on the Company’s Board of Directors (the “Board”) and committees of the Board
are as follows:

Annual Retainer for Board Membership:  $45,000 for general availability and
participation in meetings and conference calls of our Board.  No additional
compensation for attending individual Board meetings.  

Additional Annual Retainer for Non-Executive Chairman of the Board:

$

40,000

 

 

 

Additional Annual Retainers for Committee Membership:

 

 

 

 

 

Audit Committee Chairperson:

$

20,000

 

 

 

Audit Committee member:

$

10,000

 

 

 

Compensation Committee Chairperson:

$

15,000

 

 

 

Compensation Committee member:

$

7,500

 

 

 

Nominating and Corporate Governance Committee Chairperson:

$

10,000

 

 

 

Nominating and Corporate Governance Committee member:

$

5,000

 

 

 

No additional compensation for attending individual committee meetings.

 

 

All cash retainers will be paid quarterly, in arrears, or upon the earlier
resignation or removal of the non-employee director.  Cash retainers shall be
annualized, meaning that, with respect to non-employee directors who join the
Board during the calendar year, such amounts shall be pro-rated based on the
number of calendar days served by such director.

ACTIVE/72238366.4

--------------------------------------------------------------------------------

Election to Receive Options In Lieu of Cash Retainers.

 

Each non-employee director may elect to receive a stock option to purchase the
Company’s common stock, par value $0.0001 per share (“Common Stock”) in lieu of
payment of all (but not a portion) of the cash retainers specified above that
would have otherwise been paid for service on the Board and committees of the
Board in a given calendar year.

 

Election.  To elect to receive an option to purchase shares of Common Stock in
lieu of cash retainers for any calendar year, the non-employee director must
notify the Company’s Corporate Secretary in writing of such election prior to
the commencement of the calendar year for which the cash retainers would
otherwise have been paid (the “Payment Year”).  A newly elected or appointed
non-employee director may not make an election for the year in which he or she
first becomes a non-employee director.  All elections shall remain in effect for
future calendar years unless revoked by written notice to the Corporate
Secretary.  A revocation of an election received after the start of a calendar
year will not be effective until the next calendar year.  

 

Number of Option Shares and Terms of Grant. The number of shares underlying each
stock option to be granted to a non-employee director who has made an election
to receive an option in lieu of cash retainers for any year shall be determined
on the first business day of the Payment Year, and shall equal the total amount
of the cash retainers the non-employee director would have received in the
Payment Year under this Policy divided by the product of (x) the closing trading
price of the Common Stock on such first business day of the Payment Year and (y)
70%. Each stock option granted pursuant to such election shall be granted on the
second business day of the Payment Year and shall fully vest on the last
business day of such year, subject to the non-employee director’s continued
service through such date.   If a non-employee director who has elected to
receive a stock option in lieu of cash retainers is appointed to one or more
additional committees of the Board after the start of the relevant Payment Year
(but not where the individual is departing the same number of Board committees),
such director may receive a cash retainer for such additional services.  

 

See also General Terms Applicable to Option Grants for additional terms.

 

Equity Retainers

Initial Equity Grant: Each new non-employee director will, on the business day
after his/her election to the Board is first effective, be granted a one-time
option to purchase 20,000 shares of Common Stock.  Such initial equity grant
shall vest in equal monthly installments during the 36 months following the
grant date, subject to the director’s continued service on the Board.

On the date of each Annual Meeting of Stockholders:  Each non-employee director
serving on the Board immediately following the Company’s annual meeting of
stockholders for a given year will, on the date of the meeting, be granted an
option to purchase 10,000 shares of Common Stock.  Such annual equity grant
shall vest on the earlier of the one-year anniversary of the grant date or the
day prior to the Company’s next annual meeting of stockholders, subject to the
director’s continued service on the Board.

See also General Terms Applicable to Option Grants for additional terms.

ACTIVE/72238366.4

--------------------------------------------------------------------------------

General Terms Applicable to Option Grants.

 

Options granted to non-employee directors under this Policy, whether in lieu of
cash retainers or as initial or annual equity retainers, will have the following
additional terms:

 

 

(i)

the exercise price will be the closing price of the Common Stock on NASDAQ
Global Market on the date of grant;

 

 

(ii)

each option will become fully vested and immediately exercisable upon the death
or disability of such director or upon a change in control of the Company;

 

 

(iii)

each option will be exercisable as to vested shares during the term of the
non-employee director’s service on the Board and for a period of six months
following cessation of service as a director, provided that the director has not
been removed for cause;

 

 

(iv)

each option will be granted under the Company’s 2014 Stock Option and Incentive
Plan (the “Plan”) and subject to the terms of the Plan;

 

 

(v)

each option will be documented on the Company’s standard form of non-qualified
stock option agreement as modified to reflect the specific terms of this Policy;
and

 

 

(vi)

each option will expire on the tenth anniversary of the date of grant if not
earlier terminated or forfeited under the terms of the Plan or the applicable
stock option agreement.

 

For avoidance of doubt, all equity grants described in this Policy shall be
effective by their terms, without additional action or approval from the Board
or any committee thereof.

 

Expenses

The Company shall reimburse all reasonable out-of-pocket expenses incurred by
non-employee directors in attending Board and committee meetings.

ADOPTED: April 30, 2014

EFFECTIVE: July 17, 2014

AMENDED: March 5, 2015

AMENDED: December 15, 2016

AMENDED: September 19, 2017

AMENDED: March 30, 2018

AMENDED: September 20, 2018

 

ACTIVE/72238366.4